DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “head mounted display information acquisition block” (claims 1, 4, 7), “input apparatus information acquisition block” (claims 1, 4, 7), “instruction input acquisition block” (claims 1, 4, 7), “image generation block” (claims 1, 4, 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “head mounted display information acquisition block” (claims 1, 4, 7), “input apparatus information acquisition block” (claims 1, 4, 7), “instruction input acquisition block” (claims 1, 4, 7), “image generation block” (claims 1, 4, 7) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In Aristocrat Technologies Australia Pty Ltd. v. International Gaming Technology, 521 F.3d 1328 (Fed. Cir. 2008), the court held that “corresponding structure” for a computer-implemented means plus function claim is the algorithm which the computer is programmed to carry out (Id. at 1331-1332).  The examiner is unable to identify structure or algorithm for each of the recited means plus function limitations within the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “the virtual three-dimensional space” (lines 8-9).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-3 inherit this deficiency by nature of their dependencies.  Appropriate correction is required.
Claim 2 recites “a hand” (line 2).  Claim 1, upon which claim 2 depends, recites “a hand” (line 14).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a hand” a second time makes it unclear whether the two instances of “a hand” refer to the same claim element or different claim elements.  Dependent claims 3, 5-6, and 8-9 recite similar language and are similarly rejected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi, JP H11-312033 (hereinafter Kosugi) in view of Wigdor et al., US 2012/0264510 A1 (hereinafter Wigdor).

Regarding Claim 1:  Kosugi discloses a display control apparatus comprising:
an instruction input acquisition block configured to acquire information indicative of an instruction entered in an input apparatus (Kosugi, a detection unit 3 including a camera device that detects a position of a fingertip of a user's hand [0020]; the detection unit 3 may be configured to detect a hand (fingertip) H of a user by mounting an acceleration sensor on a user's hand (fingertip) H or wearing a glove with motion detection [0029]); and 
wherein an image generation block displays an image of the input apparatus at the position in the image determined on a basis of a relative position with the head mounted display of the input apparatus (Kosugi, a virtual input device is displayed on a display screen provided in an eyeglass portion, a spectacle portion is connected to an input device by a wired or wireless connection, the input content of the input device is processed, and a display is performed on a display screen, and the same position of the virtual input device is displayed in accordance with an operation position of the input device [0013]), and 
wherein an image generation block displays an image of a hand of the user when the user controls the input apparatus (Kosugi, as a result of the detection of the hand H and the imaging of the hand H by the detection unit 3, for example, a hand H placed on the virtual keyboard 9 is displayed on the display unit 2 [0026]). 
Kosugi fails to explicitly disclose 
a head mounted display information acquisition block configured to acquire information indicative of a position of a head mounted display worn on a head of a user; 
an input apparatus information acquisition block configured to acquire information indicative of a position of an input apparatus for use by the user;
an image generation block configured to generate an image of the virtual three- dimensional space to be displayed on the head mounted display at a viewpoint position and a sightline direction, 
Wigdor teaches 
a head mounted display information acquisition block configured to acquire information indicative of a position of a head mounted display worn on a head of a user (Wigdor, the one or more sensors 1300 may comprise an image capture device configured to obtain one or more depth images of the physical environment; as additional non-limiting examples, computing system 1300 may be operatively coupled to one or more laser range finders, time of flight cameras, and/or structured light 3D scanners; such technologies may be directly coupled and/or remotely linked to computing system 1300; as one example, one or more sensors 1310 may be included in a display device, such as HMD 1400 [0075]); 
an input apparatus information acquisition block configured to acquire information indicative of a position of an input apparatus for use by the user (Wigdor, at 1004, the method includes identifying a physical object within the physical environment via analysis of the 3D spatial model [0050]; analysis subsystem 512 [Fig. 5]);
an image generation block configured to generate an image of the virtual three- dimensional space to be displayed on the head mounted display at a viewpoint position and a sightline direction (Wigdor, at time t.sub.1, game player 10 moves within physical environment 600 such that game player 10 is closer to physical object 106; such a movement may change integrated virtual environment 700 by changing the perspective view and/or scale of virtualized representation 206 of the physical object , 
Kosugi discloses an eyeglass-type image display device used, for example, for a desktop personal computer, and more particularly, to an eyeglass-type image display device for displaying output information of a computer or the like and an input unit in eyeglasses (Kosugi [0001]).  In one embodiment, Kosugi discloses a glasses-type image display device configured such that an input device such as an actual keyboard or an actual mouse is connected to an eyeglass-type image display device provided with a display unit by an electric wire (cord) (Kosugi [0064]).  Kosugi fails to describe the explain the inner workings of the device in sufficient detail.
Wigdor teaches an integrated virtual environment provided by obtaining a 3D spatial model of a physical environment in which a user is located, and identifying, via analysis of the 3D spatial model, a physical object in the physical environment (Wigdor [Abstract]).  The method further comprises generating a virtualized representation of the physical object, and incorporating the virtualized representation of the physical object into an existing virtual environment, thereby yielding the integrated virtual environment (Wigdor [Abstract]).  The method further comprises displaying, on a display device and from a vantage point of the user, a view of the integrated virtual environment, said view being changeable in response to the user moving and/or interacting within the physical environment (Wigdor [Abstract]).  
It would have been obvious to one of ordinary skill in the art to combine the eyeglass-type image display device that displays a hand on a keyboard in a virtual representation as disclosed by Kosugi with the integration of virtual and real world elements as taught by Wigdor in order to create a realistic integrated virtual environment.

Regarding Claim 2:  Kosugi further discloses wherein the image generation block changes the image of a hand of the user or the image of the input apparatus when the user controls the input apparatus (Kosugi, as a result of the detection of the hand H and the imaging of the hand H by the detection unit 3, for example, a hand H placed on the virtual keyboard 9 is displayed on the display unit 2 [0026]).  

Regarding Claim 3:  Kosugi further discloses wherein the image generation block displays the image of the input apparatus and the image of a hand of the user at the same time (Kosugi, as a result of the detection of the hand H and the imaging of the hand H by the detection unit 3, for example, a hand H placed on the virtual keyboard 9 is displayed on the display unit 2 [0026]).

Regarding Claim 4:  Kosugi discloses a method for rendering a virtual-three dimensional space on a display, comprising: 
acquiring information indicative of an instruction entered in the input apparatus (Kosugi, a detection unit 3 including a camera device that detects a position of a fingertip of a user's hand [0020]; the detection unit 3 may be configured to detect a hand (fingertip) H of a user by mounting an acceleration sensor on a user's hand (fingertip) H or wearing a glove with motion detection [0029]); and 
wherein the generating includes generating an image of the input apparatus at the position in the image determined on a basis of a relative position with the head mounted display of the input apparatus (Kosugi, a virtual input device is displayed on a display screen provided in an eyeglass portion, a spectacle portion is connected to an input device by a wired or wireless connection, the input content of the input device is processed, and a display is performed on a display screen, and the same position of the virtual input device is displayed in accordance with an operation position of the input device [0013]), and 
wherein the generating includes generating an image of a hand of the user when the user controls the input apparatus (Kosugi, as a result of the detection of the hand H and the imaging of the hand H by the detection unit 3, for example, a hand H placed on the virtual keyboard 9 is displayed on the display unit 2 [0026]).  
Kosugi fails to explicitly disclose 
acquiring information indicative of a position of a head mounted display worn on a head of a user; 
acquiring information indicative of a position of an input apparatus for use by the user; 
generating an image of the virtual three-dimensional space to be displayed on the head mounted display at a viewpoint position and a sightline direction.
Wigdor teaches 
acquiring information indicative of a position of a head mounted display worn on a head of a user (Wigdor, the one or more sensors 1300 may comprise an image capture device configured to obtain one or more depth images of the physical environment; as additional non-limiting examples, computing system 1300 may be operatively coupled to one or more laser range finders, time of flight cameras, and/or structured light 3D scanners; such technologies may be directly coupled and/or remotely linked to computing system 1300; as one example, one or more sensors 1310 may be included in a display device, such as HMD 1400 [0075]); 
acquiring information indicative of a position of an input apparatus for use by the user (Wigdor, at 1004, the method includes identifying a physical object within the physical environment via analysis of the 3D spatial model [0050]); 
generating an image of the virtual three-dimensional space to be displayed on the head mounted display at a viewpoint position and a sightline direction (Wigdor, at time t.sub.1, game player 10 moves within physical environment 600 such that game player 10 is closer to physical object 106; such a movement may change integrated virtual environment 700 by changing the perspective view and/or scale of virtualized representation 206 of the physical object [0044]).
As stated with respect to claim 1, it would have been obvious to one of ordinary skill in the art to combine the eyeglass-type image display device that displays a hand on a keyboard in a virtual representation as disclosed by Kosugi with the integration of virtual and real world elements as taught by Wigdor in order to create a realistic integrated virtual environment.

Regarding Claim 5:  Kosugi further discloses wherein the generating includes changing the image of a hand of the user or the image of the input apparatus when the user controls the input apparatus (Kosugi, as a result of the detection of the hand H and the imaging of the hand H by the detection unit 3, for example, a hand H placed on the virtual keyboard 9 is displayed on the display unit 2 [0026]).  

Regarding Claim 6:  Kosugi further discloses wherein the generating includes generating the image of the input apparatus and the image of a hand of the user at the same time (Kosugi, as a result of the detection of the hand H and the imaging of the hand H by the detection unit 3, for example, a hand H placed on the virtual keyboard 9 is displayed on the display unit 2 [0026]).  

Regarding Claim 7:  Kosugi discloses a non-transitory computer readable medium having stored thereon a program for a computer, which when executed by the computer, causes the computer to perform a the program causing the computer to perform a method for rendering a virtual-three dimensional space on a display, by carrying out actions, comprising: 
acquiring information indicative of an instruction entered in the input apparatus (Kosugi, a detection unit 3 including a camera device that detects a position of a fingertip of a user's hand [0020]; the detection unit 3 may be configured to detect a hand (fingertip) H of a user by mounting an acceleration sensor on a user's hand (fingertip) H or wearing a glove with motion detection [0029]); and 
wherein the generating includes generating an image of the input apparatus at the position in the image determined on a basis of a relative position with the head mounted display of the input apparatus (Kosugi, a virtual input device is displayed on a display screen provided in an eyeglass portion, a spectacle portion is connected to an input device by a wired or wireless connection, the input content of the input device is processed, and a display is performed on a display screen, and the same position of the virtual input device is displayed in accordance with an operation position of the input device [0013]), and 
wherein the generating includes generating an image of a hand of the user when the user controls the input apparatus (Kosugi, as a result of the detection of the hand H and the imaging of the hand H by the detection unit 3, for example, a hand H placed on the virtual keyboard 9 is displayed on the display unit 2 [0026]).  
Kosugi fails to explicitly disclose 
acquiring information indicative of a position of a head mounted display worn on a head of a user; 
acquiring information indicative of a position of an input apparatus for use by the user; 
generating an image of the virtual three-dimensional space to be displayed on the head mounted display at a viewpoint position and a sightline direction.
Wigdor teaches 
acquiring information indicative of a position of a head mounted display worn on a head of a user (Wigdor, the one or more sensors 1300 may comprise an image capture device configured to obtain one or more depth images of the physical environment; as additional non-limiting examples, computing system 1300 may be operatively coupled to one or more laser range finders, time of flight cameras, and/or structured light 3D scanners; such technologies may be directly coupled and/or remotely linked to computing system 1300; as one example, one or more sensors 1310 may be included in a display device, such as HMD 1400 [0075]); 
acquiring information indicative of a position of an input apparatus for use by the user (Wigdor, at 1004, the method includes identifying a physical object within the physical environment via analysis of the 3D spatial model [0050]); 
generating an image of the virtual three-dimensional space to be displayed on the head mounted display at a viewpoint position and a sightline direction (Wigdor, at time t.sub.1, game player 10 moves within physical environment 600 such that game player 10 is closer to physical object 106; such a movement may change integrated virtual environment 700 by changing the perspective view and/or scale of virtualized representation 206 of the physical object [0044]). 
As stated with respect to claim 1, it would have been obvious to one of ordinary skill in the art to combine the eyeglass-type image display device that displays a hand on a keyboard in a virtual representation as disclosed by Kosugi with the integration of virtual and real world elements as taught by Wigdor in order to create a realistic integrated virtual environment.

Regarding Claim 8:  Kosugi further discloses wherein the generating includes changing the image of a hand of the user or the image of the input apparatus when the user controls the input apparatus (Kosugi, as a result of the detection of the hand H and the imaging of the hand H by the detection unit 3, for example, a hand H placed on the virtual keyboard 9 is displayed on the display unit 2 [0026]).  

Regarding Claim 9:  Kosugi further discloses wherein the generating includes generating the image of the input apparatus and the image of a hand of the user at the same time (Kosugi, as a result of the detection of the hand H and the imaging of the hand H by the detection unit 3, for example, a hand H placed on the virtual keyboard 9 is displayed on the display unit 2 [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715